Citation Nr: 1128339	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  10-29 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a low back condition, to include sciatica nerve damage.

2.  Entitlement to an initial rating in excess of 10 percent for migraine headaches.  


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Crohe, Counsel




INTRODUCTION

The Veteran served on active duty from August 2000 to May 2007.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Buffalo, New York.  In that decision, the RO denied service connection for anemia, for a neck condition, and for a low back condition/sciatica nerve damage.  At the same time, the RO granted service connection for migraine headaches and for right shoulder strain and assigned initial noncompensable and 10 percent ratings, respectively, effective October 14, 2008.  

In her January 2010 Notice of Disagreement (NOD), the Veteran disagreed with the initial disability rating assigned for migraine headaches as well as the denial of service connection for anemia and "sciatica". 

In a June 2010 rating decision, the RO granted service connection for chronic microcytic anemia and assigned an initial 10 percent rating, effective October 14, 2008.  In July 2010 correspondence, the Veteran stated that she had reviewed the June 2010 rating decision and was satisfied with the appeal regarding chronic microcytic anemia.  Thus, this issue is no longer on appeal.

In the same June 2010 rating decision, the RO increased the initial rating assigned for migraine headaches to 10 percent disabling, effective October 14, 2008.  

On her June 2010 VA Form 9, the Veteran specifically limited her appeal to the issue regarding migraine headaches.  However, as Veteran's low back condition/sciatic nerve damage was addressed in the June 2010 statement of the case and certified to the Board in January 2011, this issue also remains on appeal.  Percy v. Shinseki, 23 Vet. App. 37 (2010).

The issues on appeal, along with the issue of entitlement to a total rating for compensation purposes based on individual unemployability (TDIU), are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


REMAND

It appears that pertinent medical evidence remains outstanding.  On the June 2010 VA examination report, the examiner noted that the Veteran had gone to the emergency room (ER) about a month ago with a migraine headache.  Additionally, on her July 2010 VA Form 9, the Veteran reported that in 2008, she spent countless hours in ERs due to her migraines.  A review of the record reveals that no ER records for treatment of her migraines from 2008 and 2010 have been associated with the claims file.  Also, the record is unclear as to whether the Veteran sought emergency treatment at VA or private facilities, or both.  As this evidence is relevant to the Veteran's claim, VA should clarify where the Veteran sought treatment for her migraine headaches and obtain such records.  The Board notes that where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain such records.  If the claimant does not provide the release, VA has met its duty to assist.  38 C.F.R. § 3.159(e)(2) (2010).  
 
In June 2009 and 2010, the RO afforded the Veteran with VA examinations in support of her claim for a higher initial rating for migraine headaches, but the these examination reports alone are inadequate for adjudication purposes.  According to her July 2010 VA Form 9, since she underwent the June 2010 examination, the Veteran claims that her headaches have worsened, with attacks now occurring once a week.  During her June 2009 VA examination, she had headaches two to three times per month, less than half were prostrating, and her response to treatment was good.  During her June 2010 VA examination, the examiner reported that the Veteran had headaches about once a month and less than half of the attacks were prostrating, however, her response to treatment was poor or none.  The examiner specifically noted that the Veteran's migraine headaches were "progressively worse" since onset.  Given the progressive nature of the Veteran's disability and her reports of now having attacks once a week (or approximately four times per month), another examination is needed so that an examiner can discuss the current level of impairment caused by her headaches.

The purpose of the  June 2009 VA examination was also to determine whether or not the Veteran has a current low back condition that is related to her in-service reports of low back pain and sciatica.  However, the VA examination report did not clarify as to whether or not the Veteran even has a current low back condition/
sciatica nerve damage.  The examiner reported a diagnosis of normal lumbosacral, sacroiliac examination, but then noted that sciatica was a problem associated with the diagnosis.  Yet, neurological testing done at the time does not reflect that the Veteran has sciatica.  Moreover, x-rays of the lumbar spine were normal and the examiner did not perform a physical examination on the lumbar spine.  It appears that the examiner was relying solely on the Veteran's reports of currently having sciatica.  While the Veteran is competent to describe that she has pain in the low back and sacroiliac area down to the back of the knee, on the right side, as a lay person, she is not qualified to render a medical diagnosis or to provide a medical opinion.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); and Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  Therefore, the Board finds that the VA examination report is inadequate to decide this claim.  

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that entitlement to a TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

A TDIU is granted where a veteran's service-connected disabilities are rated less than total, but they prevent her from obtaining or maintaining all gainful employment for which her education and occupational experience would otherwise qualify her.  38 C.F.R. § 4.16(a) (2010).  An evaluation must be made as to whether there are circumstances in the Veteran's case, apart from any nonservice-connected disability and advancing age, which would justify a TDIU due solely to service-connected disability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment. Id. 

Here, the Veteran was unemployed at the time of her June 2009 and 2010 VA examinations.  

Additionally, the Veteran and her parents have asserted that her migraine headaches have interfered with her employment.  In a March 2009 statement, her parents reported that the Veteran would lie in a dark room for days when she had a migraine headache.  They indicated that she worked very few hours per week due to her migraines and eventually left her job.  In her January 2010 NOD, the Veteran reported that, when an attack was brought on, she is unable to function.  She could not work, eat, or sleep.  On her July 2010 VA Form 9, she reported that she quit her prior job in 2008, due to more frequent migraines

Although the Veteran reported on her July 2010 VA Form 9 that she recently started working, it is unclear as to the extent of her current employment and whether it is gainful employment.  See 38 C.F.R. § 4.16(a) (2010) (defining marginal employment as earnings below the poverty threshold).  Regardless, the Board finds that there is evidence of unemployability.

Given evidence of a current disability, the Veteran's claim for the highest rating possible and evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice.

The Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the Veteran's service-connected disability has on her ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The evidence does not contain an explicit opinion as to whether the Veteran's service-connected disability(ies) either alone, or together, prevent her from obtaining and following a substantial gainful occupation that her education and occupational experience would otherwise qualify her.

The Veteran's current percentage ratings do not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  However, VA policy is to grant a TDIU in all cases where service-connected disability(ies) preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  However, the Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  On remand, if the Veteran fails to meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a), VA should consider whether referral to VA's Director of C&P is warranted.

The Veteran is hereby notified that it is her responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  See 38 C.F.R. §§ 3.158 and 3.655 (2010).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran and her representative with VCAA-compliant notice what is needed to establish entitlement to a TDIU, on a schedular and extraschedular basis. 

2.  Contact the Veteran and her representative and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who have treated the Veteran for claimed low back pain and sciatica nerve damage and for migraine headaches, whose records are not already associated with the claims file.  Of particular interest are any outstanding ER records for treatment of migraine headaches dated in 2008 and 2010.  VA should obtain all relevant VA and private treatment records in accordance with 38 C.F.R. § 3.159.  If the Veteran fails to furnish any necessary releases for private treatment records, she should be advised to obtain the records and submit them to VA.

All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After completion of 1 and 2 above, send the claims file to the VA examiner who provided the June 2009 VA examination, for the purpose of clarifying whether the Veteran has a current diagnosis of a low back disorder and/or sciatica nerve damage; and, if so, the approximate onset date and the etiology of such disorder(s).  The entire claims file, to include a complete copy of the REMAND must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  Following a review of the relevant evidence in the claims file, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a current low back disorder/sciatica nerve damage that began during service or is otherwise linked to any incident of service, including treatment and evaluations documented in October 2002; February 2003; January, September, and November 2005; and January 2006 for complaints of low back pain and/or reports of sciatica in February 2003, and January 2005, as well as any other low back treatment noted in service.  In rendering this opinion, the examiner should also discuss any statements as to onset or continuity of symptomatology made by the Veteran.  

If the examiner is unable to provide an opinion based on review of the claims file, then the Veteran should be afforded with an appropriate examination to identify any disorder manifested by low back pain/sciatica nerve damage and to provide an opinion as to the etiology of any such disorder found on examination.  All clinical findings should be reported in detail, to include range of motion results for the thoracolumbar spine.

The examiner should provide a complete rationale for any opinion provided.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

4.  After completion of 1, 2 and 3 above, arrange for the Veteran to undergo a VA neurological examination to ascertain the severity and frequency of the Veteran's migraine headaches.  The entire claims file, to include a complete copy of the REMAND must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

a)  Following a thorough evaluation, the examiner should offer an opinion as to whether the Veteran's migraines are productive of (i) very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability; (ii) characteristic prostrating attacks occurring on an average once a month over the last several month; or (iii) prostrating attacks averaging one in 2 months over the last several months. 

b)  The examiner should comment on whether or the extent to which this disability impacts the Veteran's daily activities and her employment. 

c)  The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disability(ies)-migraine headaches, chronic microcytic anemia, right shoulder strain and a low back/sciatica nerve disorder (if service connected)-would preclude the Veteran from securing or following a substantially gainful occupation for which her education and occupational experience would otherwise qualify her, either individually or collectively.

The examiner is advised that the Veteran is competent to report her symptoms and history and such reports must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

The examiner should provide a complete rationale for any opinion provided.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

5.  Review any examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

6.  After completion of the above development, if the Veteran fails to meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) and there is evidence that her service-connected disability(ies) may preclude gainful employment, refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal, in light of all pertinent evidence and legal authority.  Consideration of the higher rating claim should include consideration of whether "staged ratings," pursuant to the decision in Fenderson v. West, 12 Vet. App. 119, 126 (1999), an extraschedular rating, under the provisions of 38 C.F.R. § 3.321(b)(1), or a TDIU are warranted.  If any benefit sought on appeal remains denied, furnish to the Veteran and her representative an appropriate supplemental statement of the case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. R. VAVRINA 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


